 1   ROB BONTA
     ATTORNEY GENERAL OF CALIFORNIA
 2   SARA J. DRAKE
     Senior Assistant Attorney General
 3   WILLIAM P. TORNGREN
     Supervising Deputy Attorney General
 4   COLIN WOOD, State Bar No. 267539
     TIMOTHY M. MUSCAT, State Bar No. 148944
 5   Deputy Attorneys General
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7779
      Fax: (916) 323-2319
 8    E-mail: Timothy.Muscat@doj.ca.gov
     Attorneys for Defendants
 9

10                          IN THE UNITED STATES DISTRICT COURT

11                        FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13   BEAR RIVER BAND OF ROHNERVILLE                      Case No. 1:20-cv-01539-AWI-SKO
     RANCHERIA, a federally recognized
14   Indian Tribe,                                     STIPULATION AND ORDER TO
                                                       EXTEND TIME FOR FILING
15                                          Plaintiff, OPPOSITIONS TO CROSS-MOTIONS
                                                       FOR SUMMARY JUDGMENT
16                  v.
17
     STATE OF CALIFORNIA, and GAVIN                      Action Filed: August 15, 2020
18   NEWSOM IN HIS OFFICIAL CAPACITY
     AS GOVERNOR OF CALIFORNIA,
19
                                         Defendants.
20
21

22          Pursuant to the United States District Court, Eastern District of California Local Rules,

23   Rule 143, George Forman, attorney for plaintiff Bear River Band of Rohnerville Rancheria, a

24   federally recognized Indian Tribe (Bear River or Tribe), on the one hand, and Timothy M.

25   Muscat, Deputy Attorney General, attorney for defendant Gavin Newsom, in his official capacity

26   as Governor of the State of California, and defendant State of California (collectively, State

27   Defendants), on the other hand, stipulate as follows:

28          Whereas, the counsel for the Tribe and State Defendants (collectively, the Parties) filed
                                                    1
                                                              Stip. and Proposed Order to Extend Deadline To File
                                        Oppositions to Cross- Mots. for Summary Jdgt. (1:20-cv-01539-AWI-SKO)
 1   cross-motions for summary judgment (Cross-Motions); and

 2          Whereas, counsel for the Parties have worked diligently on their respective briefs in

 3   opposition to the Cross-Motions that currently are due on June 23, 2021, but with the general

 4   press of business and counsel for the Tribe having encountered unanticipated delays in obtaining

 5   executed declarations to be lodged in connection with the Tribe’s opposition brief, the parties do

 6   not anticipate being able to meet the Court’s deadline to file opposition briefs by June 23, 2021,

 7          IT IS HEREBY STIPULATED and respectfully requested by the Parties that the Court

 8   amend the current Scheduling Order so as to provide that the Parties’ briefs in opposition to the

 9   respective Cross-motions be filed by July 2, 2021, any reply briefs be filed by July 22, 2021, and

10   the hearing on the motions be continued until August 9, 2021.

11

12   Dated: June 22, 2021                           Respectfully submitted,

13
                                                    By: /s/ George Forman
14                                                         GEORGE FORMAN
                                                           FORMAN & ASSOCIATES
15                                                         Attorneys for Plaintiff
16
     Dated: June 22, 2021                           ROB BONTA
17                                                  Attorney General of California
18                                                  SARA J. DRAKE
                                                    Senior Assistant Attorney General
19                                                  WILLIAM P. TORNGREN
                                                    Supervising Deputy Attorney General
20                                                  COLIN WOOD
                                                    Deputy Attorney General
21

22
                                                    By:     /s/ Timothy Muscat ____            __
23                                                          TIMOTHY M. MUSCAT
                                                            Attorneys for Defendants
24

25

26
27

28
                                                       2
                                                              Stip. and Proposed Order to Extend Deadline To File
                                        Oppositions to Cross- Mots. for Summary Jdgt. (1:20-cv-01539-AWI-SKO)
 1        PURSUANT TO THE ABOVE STIPULATION, IT IS SO ORDERED.

 2

 3
     IT IS SO ORDERED.
 4

 5   Dated: June 23, 2021
                                       SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            3
                                                   Stip. and Proposed Order to Extend Deadline To File
                             Oppositions to Cross- Mots. for Summary Jdgt. (1:20-cv-01539-AWI-SKO)
